Citation Nr: 0927114	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of a reduction from 40 percent to 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had two periods of honorable active service 
between August 1944 and January 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in which the RO reduced the disability rating for 
bilateral hearing loss from 40 percent to 20 percent 
effective December 1, 2007. 

 In his February 2008 appeal the Veteran checked that he did 
not want a hearing but wrote in that he would like a 
teleconference hearing.  In November 2008 he clarified that 
he did not want a personal hearing. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. A 20 percent evaluation for bilateral hearing loss was in 
effect from March 2, 2005 to December 1, 2007 - a period of 
less than five years.

2. The RO's September 2007 rating decision, which reduced the 
Veteran's rating for bilateral hearing loss, complied with 
the procedural requirements and afforded the Veteran all 
required due process.

3.  The evidence of record at the time of the September 2007 
rating decision reflects improvement in the Veteran's 
symptoms of bilateral hearing loss and entitlement to no more 
than a schedular rating of 20 percent.


CONCLUSION OF LAW

The RO's September 2007 rating decision, which reduced the 
evaluation assigned the Veteran's bilateral hearing loss from 
40 percent to 20 percent, was proper and restoration of the 
40 percent evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As explained below, the RO followed the notice and procedural 
requirements described in the regulations concerning proposed 
reductions. 

Appropriate notice was provided in the June 2007 proposal to 
reduce the bilateral hearing loss evaluation, and in the June 
2007 notification letter that accompanied it.

The February 2008 statement of the case provided the 
regulations concerning reductions of evaluations, in addition 
to those governing VA's notice and assistance duties, as well 
as an explanation of the reason for the denial of the claim.  
The RO afforded the Veteran a physical examination.  The 
Veteran was also afforded the opportunity to give testimony 
before the Board, which he declined to do.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When a RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 
288, 292 (1999). 

Service connection for bilateral hearing loss was granted in 
an April 2006 rating decision and evaluated as 40 percent 
disabling effective in March 2005.  In February 2007 the 
Veteran filed a claim for an increased rating contending that 
his hearing loss had gotten worse.  Pursuant to this request, 
the RO afforded the Veteran VA examination in April 2007.

In June 2007, the RO issued a rating decision proposing to 
reduce the evaluation of the service-connected bilateral 
hearing loss from 40 percent to 20 percent based on findings 
in the April 2007 VA examination.  Notification was sent to 
the Veteran in a June 8, 2007 letter.  He was advised to 
submit medical or other evidence showing that the proposed 
reduction should not take place.

In June 2007 the Veteran stated that he disagreed with the 
June 2007 'decision' and requested another examination.  In a 
July 2007 letter the RO responded to the Veteran's request, 
explaining that the June 2007 letter was a proposed decision, 
not a final decision and could not be disagreed with until 
there was a final decision.  The RO reminded the Veteran that 
he had 60 days from the June 8, 2007 letter to submit medical 
evidence that his hearing loss had not improved.

In a September 2007 rating decision the RO effectuated the 
proposed reduction in evaluation of the service-connected 
bilateral hearing loss from 40 percent to 20 percent, 
effective December 1, 2007.

The Veteran submitted a statement in July 2007 with an 
accompanying July 2007 private audio graph which appears to 
have been received after the September 2007 rating decision.  
However, absent a date stamp by the RO, the date of the 
statement will be used and the medical evidence is deemed to 
be timely.  

The July 2007 audio graph was not considered in the September 
2007 rating decision but was considered in the February 2008 
statement of the case.  However, as the July 2007 audio graph 
was not interpreted, the results cannot be used to determine 
the Veteran's current disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  Even if the July 2007 audio graph was interpreted it 
would not demonstrate that the Veteran's current hearing loss 
was worse than the April 2007 VA examination findings on 
which the September 2007 reduction was based. 
The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), 
(i)(2).  The effective date of the reduction will be the last 
day of the month in which a 60-day period from the date of 
notice to the veteran of the final action expires.  38 C.F.R. 
§ 3.105(e), (i)(2)(i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction to 20 percent 
was proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the 40 percent evaluation assigned the service-
connected bilateral hearing loss was in effective from March 
2005 to December 2007 - a period of less than five years.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Thus, a 
single reexamination disclosing improvement in the disability 
is sufficient to warrant reduction in a rating.  See 38 
C.F.R. § 3.344(c).

The Veteran's initial 40 percent evaluation for bilateral 
hearing loss was assigned under Diagnostic Code 6100.  Under 
the rating criteria, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination testing (Maryland CNC) together with 
the average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

The February 2006 VA examination audiometric results were as 
follows:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
55
65
75
59
56%
VII
LEFT
45
45
65
75
58
52%
VII

Using 38 C.F.R. § 4.85, Table VI, the February 2006 findings 
reflect Level VII in both ears.  Applying those results to 38 
C.F.R. § 4.85, Table VII, a 40 percent evaluation is derived.  

VA treatment records in August 2006 found the Veteran to have 
mild to severe sensorineural hearing loss with speech 
discrimination scores of 32% and 52% in the right and left 
ears respectively.  No audiometric results were provided; 
therefore the Veteran's hearing loss could not be determined 
using the rating schedule. 

In an April 2007 VA examination report, the audiometric 
results obtained were as follows:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
50
55
60
51
72%
V
LEFT
50
55
60
65
58
72%
V

Using 38 C.F.R. § 4.85, Table VI, the April 2007 findings 
reflect Level V in both ears.  Applying those results to 38 
C.F.R. § 4.85, Table VII, a 20 percent evaluation is derived.  

Based on this evidence, the RO reduced the Veteran's 
disability rating. 

Review of the record shows the RO applied the correct 
schedular criteria, and the decision appears to be congruent 
with the evidence then of record, namely the results of the 
April 2007 VA examination.  When compared to the results of 
the previous, February 2006 VA examination, upon which the 
award of service connection and the 40 percent evaluation 
then assigned was based, the April 2007 findings do represent 
an improvement in bilateral hearing loss that would warrant a 
higher evaluation.

The July 2007 private audio graph was not interpreted 
therefore the results cannot be used to determine the 
Veteran's current disability.  See Kelly supra.  However, 
even if the audio graph was interpreted the results would not 
demonstrate that the Veteran's bilateral hearing loss was 
worse than the results shown in the April 2007 VA 
examination. 

In claims for increased rating for hearing loss, the VA 
examination must fully describe the functional effects caused 
by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration. Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted. Id.

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss disability, other evidence of 
record, including the Veteran's patient information 
questionnaire for his April 2007 VA examination, did address 
this issue.  Therefore, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

With respect to the first prong of Thun, the evidence does 
not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Veteran asserts that he has 
difficulty watching television, having conversations, in 
large rooms and restaurants, listening to females, at family 
gatherings, when someone is whispering and when riding in a 
car.  He rated his hearing in terms of it creating problems 
in his life as 8 out of 10. 

Even if the available schedular evaluation for the disability 
were inadequate, the Veteran does not exhibit other related 
factors such as those provided by the regulation as 
"governing norms."  The Veteran reported he experienced 
difficulty watching television, having conversations, in 
large rooms and restaurants, listening to females, at family 
gatherings, when someone is whispering and riding in a car 
but there is no evidence that he has required frequent 
hospitalization or missed any work because of his service-
connected hearing disability that would cause unusual 
employment impairment.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.

The reduction from 40 percent to 20 percent for the service 
connected bilateral hearing loss was proper.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and restoration of the 40 percent 
evaluation is not warranted.


ORDER

Restoration of the 40 percent evaluation for bilateral 
hearing loss effective December 1, 2007 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


